Citation Nr: 0207784	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1984 to 
March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which in pertinent part, determined 
that new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability had not been submitted.  The veteran 
subsequently perfected this appeal.

The February 1998 rating decision also continued a 20 percent 
evaluation for a back disability characterized as 
lumboparavertebral myositis, herniated nucleus pulposus (HNP) 
L5-S1.  The veteran filed a notice of disagreement as to this 
issue and a statement of the case (SOC) was issued in 
November 1998.  In his November 1998 substantive appeal, the 
veteran indicated that he had read the SOC and was appealing 
only the issue regarding nerves (major depression).  The 
veteran has not filed a Form 9 with regard to the increased 
evaluation for his back disability.  Consequently, the Board 
finds that the only issue before the Board at this time is 
whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disability.  See 38 C.F.R. § 20.202 (2001).

A travel board hearing was scheduled in January 2001.  In a 
statement received prior to the hearing, the veteran 
indicated he wished to withdraw his hearing request.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
psychiatric disability (nervous condition) in December 
1990; the veteran was notified of this decision in March 
1991 but did not perfect an appeal.

2. Since the December 1990 rating decision, additional 
medical evidence has been added to the record that 
indicates the veteran is receiving private psychiatric 
treatment and suffers from generalized anxiety and 
depressive symptoms.  This evidence is so significant that 
it must be considered in order to fairly decide the merits 
of the veteran's claim.


CONCLUSIONS OF LAW

1. The December 1990 decision, wherein the veteran's claim of 
entitlement to service connection for a psychiatric 
disability was denied, is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence has been submitted since the 
final December 1990 decision and the claim of entitlement 
to service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen and further 
develop the veteran's claim, a remand solely for a 
consideration of the new law's implications would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In December 1990, the RO denied service connection for a 
psychiatric disability, essentially based on a finding that 
the veteran had an adjustment disorder during service without 
evidence of chronic residuals.  The veteran did not appeal 
this decision and it is final.  See 38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

In April 1994, the veteran requested to reopen his claim for 
service connection for a psychiatric disability.  In May 
1994, the RO requested that the veteran provide new and 
material evidence.  Additional evidence relating to this 
claim was not submitted.  In August 1997, the veteran again 
requested to reopen his claim.  In a September 1997 letter 
the RO requested additional evidence.  In November 1997, the 
veteran submitted a statement from his private physician.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the December 1990 rating decision, the record 
contained the following pertinent evidence: the veteran's 
service medical records, VA outpatient records for the period 
from approximately January 1988 to March 1989, and an October 
1987 VA medical examination.

Service medical records indicate that on examination for 
enlistment in February 1984, no psychiatric abnormalities 
were noted.  The veteran reported that he did not suffer from 
depression or nervous trouble of any sort.  The veteran 
underwent a psychiatric evaluation in January 1985.  
Impression was adjustment disorder with depressed mood and 
insomnia.  The examiner noted some intermittent suicidal 
ideation without intention and social isolation secondary to 
poor English skills.  On examination for separation in 
December 1986, the veteran reported depression and nervous 
trouble.  The Report of Medical History further noted a 
suicide attempt in 1985 with a 5 day hospitalization, 
resolved.  Clinical evaluation at this time noted no 
psychiatric abnormalities. 

VA outpatient treatment records for the period from 
approximately January 1988 to March 1989 do not evidence 
complaints or treatment related to a psychiatric disability.  
On VA examination in October 1987, the veteran reported that 
he was a student but that he was not complying with his 
studies because of anxiety, irritability, anorexia and 
insomnia.  It was further noted that the veteran was 
hospitalized in Germany in 1985 due to neuropsychiatric 
problems.  The veteran was noted to be cooperative and 
oriented and no psychiatric diagnosis was given.

Since the December 1990 rating decision, additional evidence 
has been added to the record, including an October 1997 
statement from Dr. G. Alba.  Dr. Alba's statement reports 
that the veteran had a previous history of mental disorder 
(major depression).  The veteran had been under Dr. Alba's 
care since May 1994 and continued with generalized anxiety 
and depressive symptoms.  Medications included Serzone and 
Clorazepate and the veteran also received supportive 
psychotherapy.

The Board finds Dr. Alba's statement to be new, as it has not 
been previously considered.  The Board also finds the 
evidence to be material in that it indicates the veteran is 
receiving psychiatric treatment for generalized anxiety and 
depressive symptoms. 

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran has a 
current psychiatric disability which is related to his period 
of service or events therein, and to be of such significance 
that it must be considered together with all of the evidence 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disability is 
reopened.

Since the veteran's claim for service connection for a 
psychiatric disability has been reopened, the Board must 
address the merits of the service connection claim.  Before 
proceeding to a decision on the merits, it is the Board's 
opinion that further development is necessary.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability, the appeal is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

